Devens, J.
The defendants were indicted for burning the barn of one Gideon Horton, Elias B. Chase as principal, and John F. Chase as accessory. At the trial, the prosecution relied *599mainly upon the testimony of a boy named Coates, who appeared by his own testimony, and was conceded to have been, an accomplice. The defendants requested the court to advise the jury that it was not safe to convict the defendants on the uncorroborated testimony of an accomplice, and that, unless he was corroborated in some material fact, the court should advise the jury to acquit. This request was complied with; but the court declined to rule, in answer to the defendant’s further request, that there was no evidence in the case that tended to corroborate the accomplice as to any such fact; and instructed the jury, that, if they found that the defendants had made certain threats testified to, the making of such threats tended to corroborate the testimony of Coates.
While these threats to injure Horton, and to revenge themselves for an injury, real or fancied, which he had done them, connected with evidence of taunts showing malice and ill-will, are very numerous, and are in various forms of expression, they are not the same, as regards time and place, as those facts testified to by the accomplice. The defendants therefore urge that they can have no legitimate tendency to corroborate his story. But evidence which tends to prove the guilt of a defendant is sufficient by way of corroboration, although it does not directly confirm any particular fact stated by the accomplice.
“ We think the rule is,” says Mr. Justice Morton in Commonwealth v. Bosworth, 22 Pick. 397, “ that the corroborative evidence must relate to some portion of the testimony which is material to the issue.” The accuracy of this statement has never been questioned, and, “ Taking the whole paragraph together,” says Chief Justice Gray in Commonwealth v. Holmes, 127 Mass. 424, “ it is manifest that the phrase ‘ material to the issue ’ is used as equivalent to ‘ involving the guilt of the party on trial,’ or ‘ having necessary connection with the guilt of the defendant.’ ”
That threats made by the defendants to inflict serious injury on the party whose barn was burned were admissible as independent evidence, having a tendency to show that they were the guilty parties, cannot be controverted. Commonwealth v. Goodwin, 14 Gray, 55. Proof of a motive and intent to commit a crime, which there was evidence to show had been committed *600by tbe defendants, was material to the issue, and would legitimately tend to strengthen a belief in the statement of the accomplice that they had committed it. Only one of the defendants appears to have been present when the direct threat of burning the barn was made; but the defendants requested no ruling as to the evidence of threats, as it bore upon them individually. If it had been made, it would only have shown that the corroboration of the accomplice was stronger as to the one making this threat than as to the other, whose threats as testified to were less definite, but which still, whether made by himself or by his co-defendant and assented to by himself, were enough to show an intent and a disposition to injure Horton.
The court further instructed the jury, that, if they believed the evidence that the defendants at the time of their arrest denied that the Coates boy was with them on Sunday, the day of the fire, this would be a legal corroboration of the accomplice. This ruling was made in connection with the fact, that, at the trial, the defendants had both testified that the Coates boy was with them on Sunday. The circumstance that the accomplice was with the defendants on that day is of the utmost importance. If he was not, his stoiy was necessarily false. Their original denial showed that they were seeking to maintain by falsehood a defence to the charge made against them, bore directly on the question of their guilt, and tended to prove it. Whether the mere fact that the boy was with them on that day, if that were all, would corroborate his testimony, we need not consider. Their denial that he was there, and the subsequent proof of its falsity, were facts of importance.

Exceptions overruled.